Citation Nr: 9927696	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The appellant served on active duty from October 1967 to 
November 1969.  This matter is before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1997 rating 
decision of the Montgomery, Alabama Regional Office (RO) of 
the Department of Veterans Affairs (VA), that denied the 
veteran's claims for entitlement to service connection for 
back, bilateral knee, and bilateral ankle disorders, 
hypertension, and PTSD, as well as a claim for entitlement to 
nonservice-connected pension benefits.  

The veteran testified at his recent hearing before the 
undersigned member of the Board as to post-service VA medical 
treatment, essentially for all claimed disabilities, he had 
received in various VA medical facilities as early as the 
early 1970's as well as treatment received in Germany in the 
mid-1970's while a dependent spouse of a servicemember.  The 
United States Court of Appeals for Veterans Claims recently 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 19999) (per curiam).  However, the Board notes that 
the VA still has a separate pre-duty-to-assist requirement to 
obtain and include in the record, documentary evidence within 
the constructive, if not actual, control of the VA.  See Bell 
v. Derwinski, 2 Vet. App. 613 (1992).  Thus, the Board finds 
that with regard to the service medical records and VA 
medical records referred to by the veteran in his hearing, a 
remand is required in this case in order for the RO to 
attempt to obtain and associate these records with the claims 
folder prior to a determination regarding well-groundedness.  
It is also noted that contained in the claims file is VA Form 
10-7131 dated in 1975 indicating treatment at the VA Medical 
Center in Birmingham, Alabama.  

The Board further notes that the VA has a section 5103(a) 
"duty to notify" independent of the section 5107(a) duty to 
assist.  This duty requires the VA to notify a claimant whose 
application for benefits is incomplete of evidence necessary 
to complete the application.  Furthermore the Court has held 
that the extent of this obligation to notify depends on the 
particular facts of each case and on the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with the benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Thus, in the instant case with 
regard to the veteran's claim of entitlement to service 
connection for PTSD, the veteran should be informed that he 
needs credible supporting evidence, independent of his own 
testimony, that the veteran was actually exposed to the 
stressor to which he claims exposure.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).  The Court has held that the regulatory 
requirements for "'credible supporting evidence' means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should notify the veteran, in 
writing, of the evidence necessary to 
complete his application for entitlement 
to service connection.  Specifically, the 
RO should request that the appellant 
furnish copies of the service medical 
records in his possession of his 
treatment at U.S. Army medical facilities 
while a dependent of a servicemember in 
the mid-1970's.  

2.  With regard to his claim for service 
connection for PTSD, he should be 
notified of the need for credible 
supporting evidence of the occurrence of 
the alleged stressor, other than the 
veteran's own testimony.  To this end, 
the RO should request that the veteran 
provide additional details concerning the 
"who, what, where and when" for each of 
the stressors he has claimed occurred.  
He should provide the names and units of 
personnel who were casualties in any such 
incident.  He should provide details to 
identify the unit(s) to which he was 
assigned at the time of each of the 
claimed stressors.  He should describe 
each incident in as much detail as 
possible.  He should be advised that such 
information is necessary to obtain 
supportive evidence of the stressful 
events.

3.  The RO should review any evidence 
proffered by the veteran in response to 
the above notification, as well as any 
statements already of record such as 
those from his hearing.  If this 
additional evidence contains information 
concerning specific stressors, the RO 
should request that the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) verify the events 
claimed as stressors to the veteran.  If 
the record does not contain adequate 
information to refer to the USASCRUR for 
stressor verification, the reason for the 
failure to refer the matter should be 
noted in the record.  

4.  The RO should obtain legible copies 
of all VA medical records pertaining to 
treatment of the veteran from November 
1969 to the present as proffered by the 
veteran during his recent hearing before 
the undersigned Board member.  These 
should include inpatient, outpatient, and 
mental health clinic treatment records.  
Requested records should include (but not 
be limited to) the following specific VA 
medical facilities:  the VA Medical 
Center (VAMC), in Gulfport, Mississippi; 
VAMC in Birmingham, Alabama (including 
treatment in 1975); and the VA outpatient 
clinic in Mobile, Alabama.

5.  The RO should review the claims for 
service connection as well as the claim 
for nonservice-connected pension 
benefits, to include any additional 
evidence obtained by the RO.  Initially, 
the RO should determine if each of the 
veteran's claims is well grounded.  Also, 
with regard to the PTSD claim, in the 
event it is found to be a well-grounded 
claim, the RO should then make a 
preliminary finding as to whether the 
veteran engaged in combat and whether the 
claimed stressors were related to combat.  

6.  If the decision remains adverse to 
the appellant in any respect, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
appropriate period of time within which 
to respond.  The case should thereafter 
be returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



